Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (hereinafter referred to as
“Agreement”) is made and entered into by and between William M. Moore
(hereinafter referred to as “Executive”) and Iridex Corporation (hereinafter
referred to as “Iridex” or “Company”).  

In consideration of the mutual covenants and promises herein contained and other
good and valuable consideration, receipt of which is hereby acknowledged, it is
hereby agreed by and between the parties as follows:

1.Definitions:

a.“William M. Moore” or “Executive” as used in this Agreement means William
Moore and his heirs, devisees, legatees, executors, administrators, assigns,
agents, representatives, businesses, insurers, subrogees, and attorneys, and any
other persons or entities acting by, through, under, or in concert with any of
the persons or entities listed in this subsection.

b.“Company” or “Iridex” as used in this Agreement means Iridex, Insperity PEO
Services, L.P. and their related companies, predecessors, successors, assigns,
businesses, affiliates, subsidiaries, divisions, holding companies, parent
companies, partnerships, limited partnerships, partners, and any of their
officers, directors, trustees, conservators, employees, agents, contractors,
representatives, shareholders, stockholders, owners, heirs, devisees, legatees,
executors, administrators, insurers, subrogees, and attorneys, and their heirs,
devisees, legatees, executors, administrators, assigns, agents, representatives,
businesses, insurers, subrogees, and attorneys, and any other persons or
entities acting by, through, under, or in concert with any of the persons or
entities listed in this subsection.

c.“Termination Date” as used in this Agreement means May 21, 2019, which is the
final date of Executive’s employment with the Company.

d.“Effective Date” refers to the first day following the expiration of the
revocation period set forth in paragraph 9, below, provided Executive does not
revoke the Agreement.

2.In consideration for this Agreement, and provided Executive executes and does
not revoke this Agreement, the following consideration shall be provided to
Executive:

a.The Company shall pay Executive severance in the gross amount of $285,231.00,
which is the equivalent of approximately thirty-two weeks of Executive’s gross
annual salary of $463,500.00. Such amount shall be paid to Executive in equal
installments starting on the Company’s first regularly scheduled payday that is
at least seven calendar days after the Effective Date and then on each payday
until the entire amount is paid or through the final payday of 2019, whichever
comes first. Amounts the Company is paying in consideration for the Agreement
will be treated as taxable compensation but are not intended by either party to
be treated, and will not be treated, as compensation for purposes of eligibility
or benefits under any benefit plan of the Company.  This amount shall be mailed
to Executive’s last known address on the applicable payment date.  Iridex shall
issue an IRS Form W2 for the payment of the severance described herein.

b.Executive acknowledges he has been granted the following Company equity:

 

Restricted Stock Units

Grant Date

Vesting Commence Date

Vested

Unvested

15,000

July 24, 2017

July 24, 2017

6,250

8,437

40,000

July 28, 2018

July 28, 2018

0

40,000

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Options

Grant Date

Vesting Commence Date

Vested

Unvested

157,000

July 24, 2017

July 24, 2017

137,000

20,000

 

Performance-Based Restricted Stock Unit

Grant Date

Vesting Commence Date

Vested

Unvested

50,000

2015

2015

0

50,000

50,000

March 1, 2016

March 1, 2016

37,500

12,500

60,000

July 28, 2018

July 28, 2018

0

60,000

Executive further acknowledges that the Restricted Stock Units, Performance
Stock Units and Options identified above (collectively the “Company Equity”) are
the only restricted stock units, stock option grants or other equity awards
granted to Executive by the Company under the Company’s Amended and Restated
2008 Equity Incentive Plan (“Equity Plan”) or otherwise. /s/ W.M. (Executive
Initials)

Pursuant to the applicable grant documents, the Equity Plan and the discretion
afforded the Equity Plan Administrator thereunder, the Company shall cause the
unvested portions of the Company Equity to accelerate as follows:

(1).100% of the remaining 12,500 unvested Performance-based Restricted Stock
Unit Award granted on March 1, 2016, shall accelerate and fully vest as of the
Effective Date.

(2).100% of the remaining 8,437 unvested Restricted Stock Units granted on July
24, 2017, shall accelerate and fully vest as of the Effective Date.

(3).75% of the remaining unvested 40,000 Restricted Stock Units granted July 28,
2018, (30,000 Restricted Stock Units) shall accelerate and fully vest as of the
Effective Date.

(4).33,890 Performance-Based Restricted Stock Units.

(5).100% of the unvested options to purchase 20,000 of the Company’s common
stock shall accelerate and fully vest as of the Effective Date.

All remaining unvested Company Equity units shall be forfeited by the Executive
in accordance with the terms of the Equity Plan.  All vested Company Equity
shall remain subject to the applicable grant agreements and the terms of the
Equity Plan.

b.Iridex shall pay Executive the lump sum amount of $18,480.00, which is
approximately equivalent to 12 months of Executive’s estimated COBRA
premiums.  Iridex will report the payment on a Form 1099, and Employee agrees
that he shall be responsible for any and all taxes, levies or amounts as set
forth in Paragraph 3, below.  Executive will be provided with information
regarding Executive’s right to continue Executive’s health insurance coverage
pursuant to the Consolidated Omnibus Reconciliation Act (“COBRA”) and must make
a timely election in order to continue such coverage.  Executive further
understands that in order to receive the COBRA coverage, Executive is fully
responsible for complying with all of the requirements for COBRA coverage, and
that Executive’s failure to comply with the COBRA requirements will result in
the discontinuation of Executive’s coverage.  Executive understands and agrees
that Iridex is not responsible for deciding or granting Executive’s eligibility
for COBRA continuation and releases Iridex from any liability if Executive is
found not to be eligible for COBRA continuation coverage.  Executive
acknowledges that Iridex has met all of its obligations under COBRA or any
similar laws, regulations or ordinances.  

c.Executive agrees that the foregoing shall constitute an accord and
satisfaction and a full and

--------------------------------------------------------------------------------

complete settlement of Executive’s claims, shall constitute the entire amount of
monetary consideration provided to Executive under this Agreement, and that
Executive will not seek any further compensation, including but not limited to
compensation for any other claimed damage, costs or attorneys' fees in
connection with the matters encompassed in this Agreement.

3.Executive represents that he has conferred with his tax advisors regarding the
applicable tax treatment and consequences arising out of any amounts received by
Executive pursuant to this Agreement and/or pursuant to the acceleration of the
Company Equity as set forth in Section 2b. above. Executive acknowledges and
agrees that the Company has made no representations to Executive regarding the
tax consequences of any amounts received by Executive pursuant to this
Agreement.  Executive shall be solely responsible for the payment of any
federal, state, or local taxes arising out of the payment of monies arising out
of this Agreement.  Executive agrees to hold the Company harmless from any and
all claims, demands, rights, damages, costs or expenses resulting from any
liability or claim of liability for any amount assessed by or due any federal,
state, or local government or agency thereof, including but not limited to,
federal, state, and local withholding and income taxes and social security
taxes, with respect to payments made by the Company to Executive as set forth in
this Agreement. /s/ W. M. (Executive Initials)

 

To the extent applicable, this Agreement is intended to comply with Internal
Revenue Code Section 409A and shall be administered and construed in a manner
consistent with this intent. In furtherance of the foregoing, notwithstanding
anything herein to the contrary, if Executive is a “specified employee”
(determined by the Company in accordance with U.S. Treasury Regulation section
1.409A-3(i)(2)) as of the date that Executive incurs a “separation from service”
(as defined in U.S. Treasury Regulation section 1.409A-1(h)) and if any benefit
to be provided under this Agreement cannot be paid or provided in a manner
otherwise provided herein without subjecting Executive to additional tax,
interest and/or penalties under Section 409A, then any such benefit that is
payable during the first six (6) months following Executive’s “separation from
service” shall be paid to Executive in a cash lump payment to be made on the
earlier of (a) Executive’s death or (b) the first day of the seventh month
following Executive’s “separation from service”. However, nothing contained in
this Agreement shall be construed as a representation, guarantee or other
undertaking on the part of the Company that this Agreement is, or will be found
to be exempt from or compliant with the requirements of Section 409A.  

 

Each payment and benefit payable under this Agreement is intended to constitute
a separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.  In no
event shall any payment or benefit under this Agreement that is subject to
Section 409A be subject to offset by any other amount unless otherwise permitted
by Section 409A.  To the extent required to avoid penalty taxes under Section
409A, if any applicable release consideration period (as applicable) spans
calendar years, the severance payment contemplated thereunder will be paid in
the latter calendar year, regardless of when the release is executed.

 

If and to the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred, (B) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(C) the amount of expenses eligible for reimbursement, or the in-kind benefits
provided, during any taxable year will not affect the expenses eligible for
reimbursement, or the in-kind benefits to be provided, in any other taxable
year, and (D) any reimbursement shall be for expenses incurred during the period
of time specified in this Agreement.

4.Executive shall resign his position on the Company’s Board of Directors
effective upon the Effective Date, and his position on the Board shall be deemed
vacated on the Effective Date.

--------------------------------------------------------------------------------

5.Executive acknowledges (i) receipt of all compensation, including but not
limited to short term and long term incentive compensation, bonuses, wages, and
any compensation of any type, and benefits due through the Termination Date as a
result of services performed for the Company with the receipt of a final
paycheck except as provided in this Agreement; (ii) Executive has reported to
the Company any and all work-related injuries incurred during employment; (iii)
the Company properly provided any leave of absence because of Executive’s or a
family member’s health condition and Executive has not been subjected to any
improper treatment, conduct or actions due to a request for or taking such
leave; (iv) Executive has had the opportunity to provide the Company with
written notice of any and all concerns regarding suspected ethical and
compliance issues or violations on the part of the Company or any other Released
Parties, defined below in paragraph 7; (v) Executive has reported any pending
judicial or administrative complaints, claims, or actions filed against the
Company or any other Released Parties; and (vi) Executive has not raised a claim
of sexual harassment or abuse with the Company.

6.Executive represents that Executive has not and will not file (or ask or allow
anyone to file on Executive’s behalf), any charge, complaint, claim or lawsuit
of any kind in connection with any claim released by this Agreement.  This
provision shall not apply, however, to any non-waivable charges or claims
brought before any governmental agency.  With respect to any such non-waivable
claims, Executive agrees to waive Executive’s right (if any) to any monetary or
other recovery should any governmental agency or other third party pursue any
claims on Executive’s behalf, either individually, or as part of any collective
action.  Nothing herein shall preclude Executive from making any claims for
workers’ compensation benefits, unemployment benefits, or any other claims that
cannot be waived by private agreement under applicable laws.  

7.Executive hereby KNOWINGLY AND VOLUNTARILY RELEASES, ACQUITS AND FOREVER
DISCHARGES the Company, its and their current and former subsidiaries,
divisions, and affiliates, and its and their officers, agents, directors,
supervisors, employees, representatives, successors and assigns, and all persons
acting by, through, under, or in concert with any of them (collectively the
“Released Parties”) from any and all charges, complaints, claims, causes of
action, debts, demands, sums of money, attorneys’ fees and costs, controversies,
agreements, promises, damages and liabilities of any kind or nature whatsoever,
both at law and equity, known or unknown, suspected or unsuspected, anticipated
or unanticipated (hereinafter referred to as "claim" or "claims"), arising from
conduct occurring on or before the date of this Agreement, including without
limitation any claims incidental to or arising out of Executive’s employment
with the Company or the termination thereof.  It is expressly understood by
Executive that among the various rights and claims being waived in this release
are those arising under the Title VII of the Civil Rights Act of 1964, the Equal
Pay Act of 1963, the Americans With Disabilities Act, the Older Workers Benefit
Protection Act (“OWBPA”), the Age Discrimination in Employment Act (“ADEA”), the
Civil Rights Act of 1991, the California Fair Employment and Housing Act, the
California Family Rights Act, the California Labor Code, the Ralph Civil Rights
Act, the Tom Bane Civil Rights Act, the federal and California Worker Adjustment
and Retraining Notification Act, or any other federal, state or local law or
regulation, except as specified herein.  This provision is intended by the
parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Executive might have
or has had, that exists or ever has existed on or before the date of this
Agreement, which legally may be released by private agreement and are not
excluded herein.

8.Executive is releasing all rights under section 1542 of the California Civil
Code.  Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

9.Executive acknowledges that:

a.Executive has read this Release, and understands its legal and binding effect.
Executive is acting

--------------------------------------------------------------------------------

voluntarily, deliberately, and of Executive’s own free will in executing this
Release, and has been provided with all information needed to make an informed
decision to sign this Release and given an opportunity to ask questions
Executive may have about this Release.

b.Executive has had the opportunity to seek, and is advised in writing to seek,
legal counsel prior to signing this Release.

c.Executive has been given at least 21 days from the date Executive received
this Release and any attached information to consider the terms of this Release
before signing it (“Consideration Period”).  In the event Executive chooses to
sign this Release prior to the expiration of the Consideration Period, Executive
represents Executive knowingly and voluntarily waiving the remainder of the
Consideration Period.  

d.Executive understand that if Executive signs this Release, Executive can
change Executive’s mind and revoke it within seven days after signing it
(“Revocation Period”) by returning it with written revocation notice to Stacie
Rodgers, Vice President Human Resources, 1212 Terra Bella Avenue, Mountain View,
CA 94043, email Srodgers@Iridex.com.  Executive understands this Release will
not be effective until after this Revocation Period has expired, and Executive
will not be entitled to receive any benefits until after the Release becomes
effective.  If the revocation period expires on a weekend or holiday, Executive
understands Executive has until the end of the next business day to revoke.

Although Executive is releasing claims Executive may have under the OWBPA and
the ADEA, Executive understands Executive may challenge the knowing and
voluntary nature of this Release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (“EEOC”), or any other federal,
state or local agency that has jurisdiction to consider such claims.

e.Executive and the Company agree that changes, whether material or immaterial,
do not restart the running of the Consideration Period.

10.Executive acknowledges that Executive’s employment by Iridex created a
relationship of trust between Executive and the Company with respect to any
information of a confidential or secret nature of which Executive became aware
during the period of Executive’s employment and which (i) relates to the
business of the Company, or to the business of any customer, licensor or
supplier of the Company; or (ii) is processed by the Company and has been
created, discovered or developed by, or has otherwise become known to the
Company, that has commercial value to the business in which the Company is
engaged and is not generally known to the public.  All said information is
hereinafter called “proprietary information.”  By way of illustration, and not
in limitation, proprietary information includes trade secrets, processes,
computer programs, data, know how, strategies, forecasts, customer lists,
pricing, testing methods and results, clinical trial data, product designs,
product performance data, policies, operational procedures, staffing, billing
and collection practices, and contract provisions and philosophies.  At all
times Executive will keep in confidence and trust all such proprietary
information and will not use or disclose any such proprietary information or
anything relating to it without the written consent of the Company.  Executive
hereby agrees that all proprietary information is and shall be and remain the
sole and exclusive property of the Company and its assigns.  Executive
acknowledges and agrees that Executive has delivered to the Company, on or
before the Termination Date, all documents, data and proprietary information of
any nature pertaining to the Company or its affiliated companies, and all other
Company property such as office equipment, computers, cell phones, and security
badges, as well as all copies or excerpts of any property, files or documents
obtained as a result of employment with the Company, except those items that the
Company specifically agrees in writing to permit Executive to retain, and
further agrees Executive will not take from the Company or its affiliated
companies any documents or data of any description or any reproduction
containing or pertaining to any proprietary information nor disclose,
distribute, copy or utilize same.

--------------------------------------------------------------------------------

Following the termination of Executive’s employment with the Company for any
reason, Executive shall not, directly or indirectly, use or disclose the
Company’s proprietary information to solicit, induce, or attempt to solicit or
induce, any person or entity then known to be a customer or client of the
Company (a “Restricted Customer/Client”), to terminate his, her or its
relationship with the Company for any purpose or no purpose; provided, however,
this section 2 seeks to protect the Company’s proprietary information and to
prohibit Executive from disclosing or using proprietary
Information.  Accordingly, if, during Executive’s employment, Executive never
learned nor was exposed to Proprietary Information or Trade Secrets regarding,
among other things, the identification of such customers/clients or
customer/client contact information, pricing information, business development
information, trade secrets, sales and marketing plan information, financial
information or other Proprietary Information or Trade Secrets, Executive shall
not be restrained from such solicitation or attempted solicitation but Executive
shall not use Proprietary Information or Trade Secrets during or in connection
with any such solicitation, nor shall Executive interfere with the Company’s
contractual or prospective economic relationships with any customer or client
through unlawful means.

 

11.Executive agrees to cooperate with the Released Parties regarding any pending
or subsequently filed litigation, claims or other disputes involving the
Released Parties that relate to matters within the knowledge or responsibility
of Executive.  Without limiting the foregoing, Executive agrees (i) to meet with
a Released Party’s representatives, its counsel or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; and (iii) to provide the Company with notice
of contact by any non-governmental adverse party or such adverse party’s
representative, except as may be required by law.  Executive further agrees to
cooperate with the Company after the Effective Date to provide information and
support as reasonably requested by Iridex’s Chief Executive Officer or Board of
Directors during the period he continues to receive payments under the terms of
this Agreement, not to exceed cumulative total of 30 hours through December 31,
2019.  The Company will reimburse Executive for reasonable expenses incurred in
connection with the cooperation described in this paragraph, but Executive shall
not be entitled to additional compensation for his service during the time he is
receiving payments under this Agreement, which Executive and the Company agree
are more than sufficient to compensate his for any such cooperation, and the
parties further agree that said agreement to cooperate does not create a
contract of employment or guarantee or promise that the Company will seek or use
his cooperative services after the termination date.

12.Executive also agrees to refrain from communicating any disparaging,
derogatory, libelous or scandalous statements to any third party regarding the
Company.  Executive further agrees that Executive will not represent to any
person or entity that Executive is an agent or employee of the Company, or has
any authority to bind the Company.  Executive will direct potential
third-party(ies) to contact the Human Resources Department if they require
information regarding Executive.  Should any third-party contact Human Resources
regarding Executive, the department shall only disclose Executive's dates of
employment and positions held, unless additional information is authorized in
writing by Executive prior to disclosure.  The Company agrees to instruct the
current members of Iridex’s Board of Directors to refrain from communicating any
disparaging, derogatory, libelous or scandalous statements to any third party
regarding Executive. This provision is not intended to and does not limit these
individuals' right or ability to disagree with any business-related proposal,
suggestion or idea, or any portion thereof, Executive may have made while
employed by the Company, and does not limit these individuals' ability to comply
with any duty, fiduciary or otherwise, that they owe the Company, its
shareholders, employees or any other person or entity.

13.This Agreement and compliance with this Agreement shall not be construed as
an admission by the Company of any liability whatsoever, or as admission by the
Company of any violation of the rights of Executive, violation of any order,
law, statute, duty or contract whatsoever.  The Company specifically

--------------------------------------------------------------------------------

disclaims any liability to Executive for any alleged violation of the rights of
Executive, or for any alleged violation of any order, law, statute, duty or
contract on the part of the Company, or its employees or agents.

14.This Agreement is intended to settle and release any and all claims for
attorneys’ fees.  This settlement is based upon a good faith determination of
the parties to resolve a disputed claim.  The parties have not shifted
responsibility of medical treatment to Medicare in contravention of 42 U.S.C.
§1395y(b). The parties resolved this matter in compliance with both state and
federal law.  The parties made every effort to adequately protect Medicare’s
interest and incorporate such into settlement terms.  

15.Executive waives any future association, employment, contractual
relationship, or any other relationship of any kind with the Company as defined
above in paragraph 1(b) and agrees not to apply to the Company for any future
employment.

16.The parties hereto represent and acknowledge that in executing this Agreement
they do not rely and have not relied upon any representation or statement made
by any of the parties or by any of the parties' agents, attorneys or
representatives with regard to the subject matter or effect of this Agreement or
otherwise, other than those specifically stated in this written Agreement.

17.This Agreement shall be binding upon the parties hereto and upon their heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns.  Executive
expressly warrants that Executive has not transferred to any person or entity
any rights or causes of action, or claims released by this Agreement.

18.The Parties agree that should any part of this Agreement be found to be void
or unenforceable by a court of competent jurisdiction, that determination will
not affect the remainder of the Agreement.

19.With the exception of any agreement with the Company pertaining to
proprietary, trade secret or other confidential information and/or the ownership
of inventions, all of which shall remain in full force and effect and are
unaffected by this Agreement, this Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements and
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.  This Agreement may only be amended or modified by a
writing signed by the parties hereto.  Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise in a writing signed by the parties.

20.This Agreement shall be interpreted in accordance with the plain meaning of
its terms and not strictly for or against any of the parties hereto.

21.The Parties agree that this Agreement may be used as evidence in a subsequent
proceeding in which any of the parties allege a breach of this Agreement or as a
complete defense to any lawsuit brought by any party.  Other than this
exception, the parties agree that this Agreement will not be introduced as
evidence in any proceeding or in any lawsuit.

22.This Agreement may be executed in counterparts and each counterpart, when
executed, shall have the efficacy of a second original.  Photographic or
facsimile copies of any such signed counterparts may be used in lieu of the
original for any said purpose.

23.This Agreement is made and shall be enforced as provided under the laws of
the State of California.

24.Nothing in this Agreement is intended to waive claims that may arise after
Executive signs this Agreement or which cannot be released by private
agreement.  In addition, nothing in this Agreement, including but not limited to
the indemnification, release of claims, confidentiality, non-disparagement, and
covenant not to sue provisions, (w) shall be construed to prevent the disclosure
of factual information related to any acts of sexual assault, sexual harassment,
workplace harassment or discrimination based on sex, failure to prevent an act
of workplace harassment or discrimination based on sex, or act of retaliation
against a person for reporting harassment or discrimination based on sex, or
waives Executive’s right to

--------------------------------------------------------------------------------

testify in an administrative, legislative, or judicial proceeding concerning
alleged criminal conduct or alleged sexual harassment on the part of the
Company, or on the part of the agents or employees of the Company, when
Executive has been required or requested to attend such a proceeding pursuant to
a court order, subpoena, or written request from an administrative agency or the
legislature, (x) limits or affects Executive’s right to challenge the validity
of this Agreement under the ADEA or the OWBPA, (y) prevents Executive from
communicating with, filing a charge or complaint with, or from participating in
an investigation or proceeding conducted by the EEOC, National Labor Relations
Board, the Securities and Exchange Commission, or any other any federal, state
or local agency charged with the enforcement of any laws, including providing
documents or any other information, or (z) limits Executive from exercising
rights under Section 7 of the National Labor Relations Act to engage in
protected, concerted activity with other employees, although by signing this
Agreement Executive is waiving rights to individual relief (including backpay,
frontpay, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by Executive or on Executive’s
behalf by any third party, except for any right Executive may have to receive a
payment or an award from a government agency (and not the Company) for
information provided to the government agency  or otherwise where prohibited.

Notwithstanding the confidentiality and non-disclosure obligations in this
Agreement and otherwise, Executive understands that as provided by the Federal
Defend Trade Secrets Act, Executive will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

In Witness Whereof, the parties hereto have executed this Separation Agreement
and General Release as of the date upon which the last party to sign this
Agreement does so, as set forth below.

 

 

Iridex Corporation

Executive

 

 

By: /s/ Reudiger Naumann-Etienne

        Reudiger Naumann-Etienne

        Lead Independent Board Member

 

Dated: 6/14/2019

 

 

/s/ William M. Moore

William M. Moore

 

 

Dated: 6/14/2019

 

 

 

 